NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
FRANK J. KAKUK,
Claimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2010-7023
Appeal from the United States Court of Appea1s for
Veterans Clai1ns in case no. 07-1126, Judge Alan G.
Lance,
ON APPLICATION
ORDER
Frank J. Kakuk submits an application for fees and
expenses under the Equa1 Access to Justice Act.
Upon consideration thereof
The Secretary of Veterans Affairs is directed to re-
spond within 14 days from the date of filing of this order.

KAKUK v. DvA 2
FoR THE CoURT
 1  /si Jan Horba1
111 1
Date J an Horbaly
C1erk
cc: Richmond J. Brownson, Esq. F"_Eg
Meredyth Cohen Havasy, Esq. u'S'T§E‘§§BQ§AQFC5§‘%\i§1F°R
53 .)uL 01 2011
JAN HORBALY
C|.EII(